Case
  Case
     1:19-cv-04678-VSB
        1:19-cv-04678 Document
                        Document
                               3 8Filed
                                     Filed
                                        05/21/19
                                           05/22/19Page
                                                     Page
                                                        1 of
                                                           12of 2




5/22/2019                                           /S/ P. NEPTUNE
Case
  Case
     1:19-cv-04678-VSB
        1:19-cv-04678 Document
                        Document
                               3 8Filed
                                     Filed
                                        05/21/19
                                           05/22/19Page
                                                     Page
                                                        2 of
                                                           22of 2
